Exhibit 10.1

PACIFIC MERCANTILE BANCORP

2010 EQUITY INCENTIVE PLAN

ADOPTED BY THE BOARD OF DIRECTORS: APRIL 13, 2010

APPROVED BY THE SHAREHOLDERS: MAY 25, 2010

AS AMENDED BY THE BOARD OF DIRECTORS: April 17, 2013

AMENDED BY THE SHAREHOLDERS: June 5, 2013

This 2010 Equity Incentive Plan (the “Plan”) is hereby established and adopted,
as of the Effective Date set forth in Section 13.1 of this Plan, by Pacific
Mercantile Bancorp, a California corporation (the “Company”).

1. PURPOSES OF THE PLAN

The purposes of the Plan are: (a) to further align the interests of Company
employees and directors with those of the Company’s shareholders by providing
incentive compensation opportunities tied to the performance of the Company’s
Common Stock and by promoting increased ownership of the Company’s Common Stock
by such individuals; and (b) to enhance the Company’s ability to motivate,
attract, and retain the services of officers and other key employees, and
directors, upon whose judgment, and special efforts the successful conduct of
the Company’s business is largely dependent, by enabling the Company to grant to
such individuals Awards consisting not only of stock options and restricted
stock, but also stock appreciation rights.

2. DEFINITIONS

2.1 When used with reference to the Company, the term “Affiliate” shall mean:

(a) with respect to Incentive Stock Options, any “parent corporation” or
“subsidiary corporation” of the Company, whether now existing or hereafter
created or acquired, as those terms are defined in Sections 424(e) and 424(f) of
the Code, respectively; and

(b) with respect to Awards other than Incentive Stock Options, in addition to
any entity described in paragraph (a) of this Section 2.1, any other
corporation, limited liability company, partnership, joint venture or other
entity, whether now existing or hereafter created or acquired, in which the
Company has a direct or indirect beneficial ownership interest representing at
least one-third (1/3) of the aggregate voting power of the equity interests of
such entity or one-third (1/3) of the aggregate fair market value of the equity
interests of such entity, as determined by the Committee.

2.2 “Award” means a Stock Option, Stock Appreciation Right (or SAR), or
Restricted Stock granted to a Participant pursuant to the Plan. The terms “Stock
Option”, “Stock Appreciation Right” (or “SAR”), and “Restricted Stock” shall
have the respective meanings given to such terms in Section 5 of this Plan.

2.3 “Award Agreement” shall have the meaning set forth in Section 3.3(f) of this
Plan. 2.4 “Board” means the Board of Directors of the Company.

2.5 For purposes of this Plan, a “Change of Control” shall mean and shall be
deemed to have occurred on the happening of any of the events described in
subsections (a) through (f) of this Section 2.5; provided, however, for purposes
of any Award that constitutes “nonqualified deferred compensation” within the
meaning of Section 409A of the Code, the term Change of Control shall mean a
change in the ownership or effective control of the Company, or a change in the
ownership of a substantial portion of the assets of the Company, within the
meaning of Treasury Regulation § 1.409A-3(i)(5):

(a) the acquisition, directly or indirectly, by any “person” or “group” (as
those terms are defined in Sections 3(a)(9), 13(d) and 14(d) of the Exchange Act
and the rules thereunder) of “beneficial ownership” (as determined pursuant to
Rule 13d-3 under the Exchange Act) of securities entitled to vote generally in
the election of directors (“voting securities”) of the Company that represent
50% or more of the combined voting power of the Company’s then outstanding
voting securities, other than:

(i) an acquisition by a trustee or other fiduciary holding securities under any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any person controlled by the Company or by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any person controlled
by the Company, or



--------------------------------------------------------------------------------

(ii) an acquisition of voting securities of the Company by a corporation or
other entity owned, directly or indirectly by the shareholders of the Company in
substantially the same proportions as their ownership of the Shares of the
Company.

(b) at any time during a period of twelve (12) months or less, individuals who
at the beginning of such period constitute the Board (and any new directors
whose election by the Board or nomination for election by the Company’s
shareholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was so approved) cease for
any reason (except for death, Disability or voluntary retirement) to constitute
a majority thereof; or

(c) the consummation of a merger, consolidation, reorganization or similar
corporate transaction, whether or not the Company is the surviving entity in
such transaction, other than a merger, consolidation, or reorganization that
would result in the persons who are beneficial owners of the Company’s voting
securities outstanding immediately prior thereto continuing to beneficially own,
directly or indirectly, in substantially the same proportions, at least a simple
majority of the combined voting power of the Company’s voting securities (or the
voting securities of the surviving entity in such transaction) outstanding
immediately after such merger, consolidation or reorganization or other similar
corporate transaction; or

(d) the sale or other disposition of all or substantially all of the assets of
the Company.

The Committee shall have full and final authority, which shall be exercised in
its discretion, to determine conclusively whether a Change of Control of the
Company has occurred pursuant to the above definition, and the date of the
occurrence of such Change of Control and any incidental matters relating
thereto.

2.6 “Code” shall mean the Internal Revenue Code of 1986, as such is amended from
time to time, and any reference to a section of the Code shall include any
successor provision of the Code.

2.7 “Committee” shall mean the committee appointed by the Board of Directors
from among its members to administer the Plan pursuant to Section 3. 2.8 “Common
Stock” means the Company’s Common Stock, without par value.

2.9 “Company” means Pacific Mercantile Bancorp.

2.10 “Disability” means a Participant being considered “disabled” within the
meaning of Section 409A(a)(2)(C) of the Code, unless otherwise provided in an
Award Agreement.

2.11 “Effective Date” means the effective date of this Plan as described in
Section 13.1 of this Plan.

2.12 “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and any reference to a section of the Exchange Act shall include
any successor provision of that Act.

2.13 “Fair Market Value” on any given date means the value of one Share of
Common Stock, determined as follows:

(a) If the Common Stock is then listed or admitted to trading on the Nasdaq
Stock Market or a stock exchange which reports closing sale prices, the Fair
Market Value shall be the closing sale price per Share of Common Stock on the
date of valuation on the Nasdaq Stock Market or the principal stock exchange (as
the case may be) on which the Common Stock is then listed or admitted to
trading, or, if no closing sale price is quoted on such day, then the Fair
Market Value shall be the closing sale price per share of the Common Stock on
the Nasdaq Stock Market or such principal stock exchange (as the case may be) on
the next succeeding day for which a closing sale price is reported.

(b) If the Common Stock is not then listed or admitted to trading on the Nasdaq
Stock Market or a stock exchange which reports closing sale prices, the Fair
Market Value shall be determined by the Committee through the application of
such other valuation method permitted under Treasury Regulation
§ 1.409A-1(b)(5)(iv)(A).

(c) If neither paragraph (a) nor (b) is applicable as of the date of valuation,
then the Fair Market Value shall be determined by the Committee in good faith
through the reasonable application of a reasonable valuation method in
accordance with Treasury Regulation § 1.409A-1(b)(5)(iv)(B), which determination
shall be conclusive and binding on all interested and affected parties.

2.14 “Incentive Stock Option” or “ISO” shall have the meaning set forth in
Section 5.1(a) of this Plan.

2.15 “Option Agreement” shall have the meaning set forth in Section 5.1(a) of
this Plan.

2.16 “Outside Director” shall mean a member of the Board of Directors who is not
otherwise an employee of the Company. 2.17 “Nonqualified Stock Option” shall
have the meaning set forth in Section 5.1(a) of this Plan.



--------------------------------------------------------------------------------

2.18 “Participants” shall mean those individuals to whom Awards have been
granted from time to time and any authorized transferee of such individuals.

2.19 “Performance Criteria” shall have the meaning set forth in Section 9.2 of
this Plan. 2.20 “Plan” means this Pacific Mercantile Bancorp 2010 Equity
Incentive Plan.

2.21 “Prior Plans” collectively means the (a) Pacific Mercantile Bancorp 1999
Stock Option Plan, (b) Pacific Mercantile Bancorp 2004 Stock Incentive Plan, and
(c) Pacific Mercantile Bancorp 2008 Equity Incentive Plan.

2.22 “Qualified Performance-Based Award” means an Award the grant, issuance,
retention, vesting and/or settlement of which is subject to satisfaction of one
or more performance goals that are based on or determined with reference to the
Performance Criteria specified in Section 9.2 hereof.

2.23 “Restricted Stock” shall have the meaning set forth in Section 5.1(c) of
this Plan.

2.24 “Restricted Stock Agreement” shall have the meaning set forth in
Section 5.1(c) of this Plan 2.25 “SAR Agreement” shall have the meaning set
forth in Section 5.1(b) of this Plan.

2.26 “Securities Act” means the Securities Act of 1933, as amended from time to
time, and any reference to a section of the Securities Act shall include any
successor provision of that Act.

2.27 “Share” shall mean a share of Common Stock or the number and kind of shares
of stock or other securities which shall be substituted or adjusted for such
shares as provided in Section 11.

2.28 “Stock Appreciation Right” or “SAR” shall have the meaning set forth in
Section 5.1(b) of this Plan. 2.29 “Stock Option” shall have the meaning set
forth in Section 5.1(a) of this Plan.

2.30 “Subcommittee” shall have the meaning set forth in Section 3.2(a) of this
Plan.

2.31 “Subsidiary” means any corporation or entity in which the Company owns or
controls, directly or indirectly, fifty percent (50%) or more of the voting
power or economic interests of such corporation or entity.

2.32 “Termination Date” shall have the meaning set forth in Section 13.3 of this
Plan.

2.33 “Time-Based Award” shall have the meaning set forth in Section 8.1(c)(i) of
this Plan.

2.34 “Treasury Regulations” shall mean the regulations of the United States
Treasury Department promulgated under the Code.

2.35 “10% Stockholder” means a person who, as of a relevant date, owns or is
deemed to own (by reason of the attribution rules applicable under
Section 424(d) of the Code) stock possessing more than 10% of the total combined
voting power of all classes of stock of the Company or of any of its Affiliates.

3. ADMINISTRATION

3.1 Composition of Committee. This Plan shall be administered by the Committee.
The Committee shall consist of two or more Outside Directors who shall be
appointed by the Board of Directors of the Company (the “Board”). The Board
shall fill vacancies on the Committee and may from time to time remove or add
members of the Committee. The Board, in its sole discretion, may exercise any
authority of the Committee under this Plan in lieu of the Committee’s exercise
thereof, and in such instances references herein to the Committee shall refer to
the Board of Directors. It is intended that each Committee member shall satisfy
the requirements for (i) an “independent director” for purposes of the Company’s
Corporate Governance Guidelines and the Compensation Committee Charter, (ii) an
“independent director” under rules adopted by the NASDAQ Stock Market, (iii) a
“nonemployee director” for purposes of Rule 16b-3 under the Exchange Act and
(iv) an “outside director” under Section 162(m) of the Code. No member of the
Committee shall be liable for any action or determination made in good faith by
the Committee with respect to the Plan or any Award thereunder.



--------------------------------------------------------------------------------

3.2 Delegation and Administration.

(a) The Committee shall have the right, from time to time, to delegate to one or
more separate committees (any such committee a “Subcommittee”) composed of
(a) one or more directors of the Company (who may, but need not be, members of
the Committee) or (b) one or more officers of the Company, the authority to
grant Awards and take the other actions described in Section 3.3 below, subject
to (i) such limitations as the Committee shall determine, (ii) the requirement,
in the case of a delegation of authority to a Subcommittee that includes one or
more officers, that the resolution delegating such authority shall specify the
total number of Shares for which Awards may be granted by such Subcommittee, and
(iii) the limitation that in no event shall any such delegation of authority be
permitted with respect to Awards to any members of the Board or to any officers
or other individuals who are subject to Rule 16b-3 under the Exchange Act or
Section 162(m) of the Code or who have been appointed to any such Subcommittee.
Any action by any such Subcommittee in accordance with and within the scope of
such delegation shall be deemed for all purposes to have been taken by the
Committee and, in such event, references in this Plan to the Committee shall
include any such Subcommittee. Additionally any actions that may be taken by a
Subcommittee composed of one or more officers of the Company shall be subject to
review and approval, disapproval or modification by the Committee.

(b) The Committee may delegate the administration of the Plan to an officer or
officers of the Company, and such administrator(s) may have the authority to
execute and distribute agreements or other documents evidencing or relating to
Awards granted by the Committee under this Plan, to maintain records relating to
the grant, vesting, exercise, forfeiture or expiration of Awards, to process or
oversee the issuance of Shares of Common Stock upon the exercise, vesting and/or
settlement of an Award, to interpret the terms of Awards and to take such other
actions as the Committee may specify in the resolutions providing for such
delegation. Any action by any such officer within the scope of its delegation
shall be deemed for all purposes to have been taken by the Committee and
references in this Plan to the Committee shall include any such officer,
provided that the actions and interpretations of any such officer shall be
subject to review and approval, disapproval or modification by the Committee.

3.3 Powers of the Committee. Subject to the express limitations of the Plan, the
Committee shall have such powers and authority as may be necessary or
appropriate for the Committee to carry out its functions as described in the
Plan and to do all things necessary or desirable, in its sole discretion, in
connection with the administration of this Plan, including, without limitation,
the following:

(a) to prescribe, amend and rescind rules and regulations relating to this Plan
and to define terms not otherwise defined herein, and to interpret and construe
this Plan, any rules and regulations under this Plan and the terms and
conditions of any Award granted hereunder, and to make exceptions to any such
provisions in good faith and for the benefit of the Company;

(b) to determine which persons are eligible to be Participants in this Plan and
the eligible Participants to whom Awards shall be granted hereunder and the time
or times when any such Awards shall be granted to them;

(c) to grant Awards to Participants and determine the terms and conditions
thereof, including the number of Shares subject to Awards and the exercise or
purchase price thereof and the circumstances under which Awards become
exercisable or vested or are forfeited or expire, which terms may but need not
be conditioned upon the passage of time, continued employment or service with
the Company or an Affiliate, the satisfaction of performance goals or criteria,
the occurrence of certain events, or other factors as may be determined by the
Committee;

(d) to amend the terms of an Award in any manner that is not inconsistent with
the Plan; provided, however, that no such action shall adversely affect the
rights of a Participant with respect to an outstanding Award without the
Participant’s consent;

(e) to establish or verify the extent of satisfaction of any performance goals
or other conditions applicable to the grant, issuance, exercisability, vesting
and/or ability to retain any Qualified Performance-Based Award or other Award
granted under this Plan;

(f) to prescribe and amend the terms of the agreements or other documents
evidencing Awards (“Award Agreements”) made under this Plan (which need not be
identical and the terms and conditions of which may vary as determined by the
Committee or any Subcommittee thereof);

(g) to determine whether, and the extent to which, adjustments are required
pursuant to Section 11 of this Plan; and

(h) to make all other determinations deemed necessary or advisable for the
administration of this Plan.



--------------------------------------------------------------------------------

3.4 Effect of Change in Status. The Committee shall have the discretion to
determine the effect upon an Award and upon an individual’s status as a
Participant under the Plan (including whether a Participant shall be deemed to
have experienced a termination of employment or other change in status) and upon
the vesting, expiration or forfeiture of an Award in the case of (i) any
Participant who is employed by an entity that ceases to be an Affiliate,
(ii) any leave of absence approved by the Company or any Affiliate, and
(iii) any change in the Participant’s status from an employee to a member of the
Board, or vice versa.

3.5 Determinations of the Committee. All decisions, determinations,
interpretations and actions by the Committee regarding this Plan shall be final,
binding and conclusive on all Participants and any other persons claiming rights
under the Plan or any Award. The Committee shall consider such factors as it
deems relevant to making such decisions, determinations and interpretations
including, without limitation, the recommendations or advice of any director,
officer or employee of the Company and such attorneys, consultants and
accountants as it may select. The Committee’s determinations under the Plan need
not be uniform and may be made by the Committee selectively among persons
eligible to become Participants, whether or not such persons or Participants are
similarly situated. A Participant or other holder of an Award may contest a
decision or action by the Committee with respect to such person or Award only on
the grounds that such decision or action was arbitrary or capricious or was
unlawful, and any review of such decision or action shall be limited to
determining whether the Committee’s decision or action was arbitrary or
capricious or was unlawful.

3.6 Limitation on Liability. No member of the Committee or any Subcommittee
shall be liable for any action or determination made in good faith by the
Committee or such Subcommittee with respect to the Plan or any Award hereunder.
No employee of the Company and no member of the Board or Committee or of any
Subcommittee shall be subject to any liability with respect to duties under the
Plan unless the person acts fraudulently or in bad faith. The Company shall, to
the fullest extent permitted by law, indemnify each member of the Board, the
Committee or any Subcommittee, and any employee of the Company, with duties
under the Plan who was or is a party, or is threatened to be made a party, to
any threatened, pending or completed proceeding, whether civil, criminal,
administrative or investigative, by reason of such person’s conduct in the
performance of duties under or with respect to the Plan.

4. SHARES SUBJECT TO THE PLAN

4.1 Shares Subject to the Plan.

(a) Subject to adjustment, pursuant to Section 11.1 hereof, as to the number and
kind of shares that may be issued under this Plan, the number of Shares
authorized for issuance under this Plan is 1,200,000 Shares, plus (i) any Shares
of Common Stock that, as of the Effective Date, were reserved for future
issuance pursuant to Awards not yet granted under the Prior Plans (all of which
shall, on the Effective Date, cease to be available for the grant of Awards
under the Prior Plans), plus (ii) a number of Shares equal to the number of
Shares of Common Stock which, as of the Effective Date, are subject to Awards
granted under the Prior Plans that terminate, expire or lapse for any reason on
or after the Effective Date (none of which Shares may thereafter become
available for the grant of Awards under any of the Prior Plans). However, except
if and to the extent adjusted pursuant to Section 11.1 hereof, assuming that all
of the Awards granted under the Prior Plans prior to the Effective Date
terminate, expire or lapse, the maximum aggregate number of Shares that may be
issued pursuant to Awards under this Plan shall total, but shall not exceed,
2,504,555 Shares, less the number of Shares, if any, that are issued after the
Effective Date pursuant to Awards granted prior to the Effective Date under the
Prior Plans, provided that no more than 2,504,555 Shares may be issued pursuant
to ISOs. If and to the extent any provisions of any of the Prior Plans conflict
with this Section 4.1(a), then the provisions of this Section 4.1(a) shall
supersede the conflicting provisions of the Prior Plans.

(b) For purposes of the foregoing limits on the maximum aggregate number of
Shares of Common Stock that may be awarded or granted under this Plan, in the
event that (i) all or any portion of any Award granted or offered under this
Plan can no longer under any circumstances be exercised or purchased, or
(ii) any Shares which had been the subject of an Award Agreement under this Plan
are reacquired or purchased by the Company, then, the Shares that were not
exercised or purchased by a Participant or that were reacquired or purchased by
the Company (as the case may be) shall again be available for grant or issuance
of Awards under this Plan. Shares which are withheld in order to satisfy
federal, state or local tax liability (to the extent permitted by the Committee)
shall not count against the above limits and shall again become available for
grant or issuance under the Plan. Additionally, only the number of Shares
actually issued upon exercise of a Stock Appreciation Right shall count against
the above limits, and any Shares which were designated to be used for such
purposes and that are not in fact so used shall again become available for grant
or issuance under the Plan.



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary contained in this Section 4.1,
subject to Section 4.2 hereof, the maximum aggregate number of Shares of Common
Stock authorized for issuance under this Plan that may be issued pursuant to
Stock Options intended to be Incentive Stock Options shall be equal to the
aggregate number of Shares described in Section 4.1(a), plus any Shares that
become available for grant under this Plan pursuant to Section 4.1(b) above.

4.2 Individual Participant Limitations. The maximum number of Shares of Common
Stock that may be the subject of Performance-Based Awards granted under this
Plan, in the aggregate, to any one Participant during any fiscal year period
shall be 400,000 Shares (which number shall be subject to adjustment as provided
in Section 11 hereof). The foregoing limitations shall be applied on an
aggregate basis taking into account Awards granted to a Participant under this
Plan as well as awards of the same type granted to a Participant under any other
equity-based compensation plan of the Company or any Affiliate now in existence
or that may be adopted at any time hereafter.

5. PLAN AWARDS

5.1 Award Types. The Committee, on behalf of the Company, is authorized under
this Plan to grant, award and enter into the following arrangements or benefits
under the Plan provided that their terms and conditions are not inconsistent
with the provisions of the Plan: Stock Options, Stock Appreciation Rights (or
“SARs”), and Restricted Stock. Such arrangements and benefits are sometimes
referred to herein as “Awards.” The Committee, in its discretion, may determine
that any Award granted hereunder shall be a Qualified Performance-Based Award
(as hereinabove defined). An Award may consist of one of the following types of
Awards or two or more different types of Awards in tandem or in the alternative.

(a) Stock Options. A “Stock Option” is a right to purchase a number of Shares at
such exercise price, at such times, and on such other terms and conditions as
are specified in or determined pursuant to Award Agreement evidencing the Award
(the “Option Agreement”). The Committee may grant Stock Options intended to be
eligible to qualify as incentive stock options pursuant to Section 422 of the
Code (“Incentive Stock Options” or “ISOs”) and Stock Options that are not
intended to qualify as ISOs (“Nonqualified Stock Options”), as it, in its sole
discretion, shall determine.

(b) Stock Appreciation Rights. A stock appreciation right (“Stock Appreciation
Right” or “SAR”) is a right to receive value, with respect to a specified number
of Shares of Common Stock, equal to or otherwise based on the excess of (i) the
market value of a Share of Common Stock at the time of exercise over (ii) the
exercise price or “base price” of the right, subject to such terms and
conditions as are expressed in the Award Agreement evidencing the Award (the
“SAR Agreement”). That value may be paid to the Participant in cash or Shares of
Common Stock as determined by the Committee and set forth in the SAR Agreement.

(c) Restricted Stock Awards. A “Restricted Stock” Award is an award of Shares of
Common Stock under this Plan, the grant, issuance, retention and/or vesting of
which is subject to one or more conditions, as are expressed in the Award
Agreement governing the Restricted Stock Award (the “Restricted Stock
Agreement”), which if not fully satisfied will entitle the Company to reacquire
some or all of such Shares at such times and on such terms as are set forth in
the Award Agreement.

5.2 Evidence of the Grant of an Award. The grant of an Award by the Committee
under this Plan may be evidenced by a notice, document or other communication,
in written or electronic form, as shall be approved by the Committee, subject to
any requirements of law or of any rules or regulations (including accounting
rules) applicable to the grant of Awards.

5.3 Suspension or Termination of Awards.

(a) General. The Committee may specify in any Award Agreement at the time of the
Award that the Participant’s rights, payments and benefits with respect to the
Award shall be subject to reduction, cancellation, forfeiture or recoupment, or
that the vesting of any Award shall be subject to suspension or termination,
upon the occurrence or non-occurrence of any event or events that are specified
in such Award Agreement, in addition to any otherwise applicable vesting or
performance conditions of the Award. Such events may include, but shall not be
limited to, termination of Service for cause or any act of misconduct (as such
terms are defined in the Participant’s Award Agreement), or other conduct by the
Participant that is deemed to be detrimental to the business or reputation of
the Company.



--------------------------------------------------------------------------------

(b) Termination for Cause. Without limiting the generality of Section 5.3(a)
above, unless otherwise provided by the Committee and set forth in an Award
Agreement, if a Participant’s employment or service relationship with the
Company or any Affiliate shall be terminated for cause, as the same may be
defined in the Award Agreement of a Participant (or by reference to a definition
of cause that is included in any employment agreement between the Company or any
of its subsidiaries and the Participant), the Company may, in its sole
discretion, immediately terminate such Participant’s right to any further
payments, vesting or exercisability with respect to any Award in its entirety.
The Company shall have the power to determine whether the Participant has been
terminated for cause and the date upon which such termination for cause
occurred. Any such determination shall be final, conclusive and binding upon the
Participant; provided, however, that for any Participant who is an “executive
officer” for purposes of Section 16 of the Exchange Act, or an Outside Director,
such determination shall be subject to the approval of the Board. In addition,
if the Company shall reasonably determine that a Participant has committed or
may have committed any act which could constitute the basis for a termination of
such Participant’s employment or service relationship for cause (as defined in
the Participant’s employment or service agreement with the Company or any Award
Agreement of the Participant, as the case may be), the Company may suspend the
Participant’s rights to exercise any Option or SAR, or receive any payment or
vest in any right with respect to any Award pending a determination by the
Company of whether an act has been committed which could constitute the basis
for a termination for “cause” as provided in this Section 5.3.

5.4 Withholding. The Committee may and/or a Participant shall make arrangements
acceptable to the Company for the satisfaction of any withholding tax
obligations that arise under applicable federal, state, local or foreign law
with respect to any Stock Option, SAR, or Restricted Stock Award or any sale of
Shares acquired pursuant to any such Award. The Company shall not be required to
issue any Shares or to recognize the disposition of any such Shares until such
obligations are satisfied. To the extent permitted or required by the Committee,
these obligations may or shall be satisfied by having the Company withhold a
portion of the Shares that otherwise would be issued or a portion of the payment
that would otherwise be paid to a Participant under such Award or by the
Participant’s tender of Shares previously acquired by the Participant.

5.5 Repricing Prohibited. Subject to the anti-dilution adjustment provisions
contained in Section 11.1 hereof, neither the Committee nor the Board shall
cause or permit the cancellation, substitution or amendment of any Stock Option
or SAR that would have the effect of reducing the exercise price of such Stock
Option or base price of such SAR at which such Stock Option or SAR was granted
under the Plan, or otherwise approve any modification to such Stock Option or
SAR that would be treated as a “repricing” under the then applicable rules,
regulations or listing requirements adopted by NASDAQ Stock Market or the
principal exchange on which the Company’s Shares are listed for trading (if
other than the NASDAQ Stock Market), unless and until such action is submitted
to the shareholders for their prior approval and is approved by the affirmative
vote of the holders of a majority of the Shares of the Company that are entitled
to vote, and that are voted on, the proposal to approve such action.

6. STOCK OPTIONS

6.1 Grant, Terms and Conditions of Stock Options. The Committee may grant Stock
Options at any time and from time to time prior to the Termination Date of this
Plan, as set forth in Section 13 below, to employees and Outside Directors of
the Company or any Affiliate selected by the Committee. No Participant shall
have any rights as a stockholder with respect to any Shares subject to Stock
Options awarded under this Plan until those Shares have been issued by the
Company. The terms and conditions governing and the respective rights and
obligations of the Participant and the Company with respect to each Stock Option
shall be evidenced only by a Stock Option Agreement (in written or electronic
form) as may be approved by the Committee containing such terms and conditions,
not in conflict with the express terms of this Plan, as are determined by the
Committee. Subject to the provisions of Section 6.6 hereof and Section 422 of
the Code, each Stock Option shall be designated, in the discretion of the
Committee, as an Incentive Stock Option or as a Nonqualified Stock Option. Stock
Options granted pursuant to this Plan need not be identical, but each must
contain or be subject to the terms and conditions set forth hereinafter in this
Section 6.

6.2 Exercise Price. The exercise price per Share of a Stock Option shall not be
less than 100 percent of the Fair Market Value of a Share of Common Stock on the
date of grant, provided that the Committee may in its discretion specify for any
Stock Option an exercise price per Share that is higher than such Fair Market
Value.

6.3 Vesting of Stock Options. The Committee shall, in its discretion, prescribe
the time or times at which, and the conditions upon which, a Stock Option, or
portion thereof, shall become vested and/or exercisable, and may accelerate the
vesting or exercisability of any Stock Option at any time. The requirements for
vesting and exercisability of a Stock Option may be based on the continued
service of the Participant with the Company or any of its Affiliates for a
specified time period or periods, or on the attainment of specified performance
goals relating to Performance Criteria or the satisfaction of any other
conditions that may be established by the Committee in its discretion.



--------------------------------------------------------------------------------

6.4 Term of Stock Options. The Committee shall, in its discretion, prescribe in
each Stock Option Agreement the period during which a vested Stock Option may be
exercised, provided that the maximum term of a Stock Option shall not exceed ten
(10) years from its date of grant. Except as otherwise provided in this
Section 6 or as may be provided otherwise by the Committee in the Stock Option
Agreement, no Stock Option may be exercised at any time during the term thereof
unless the Participant is then an employee or director of the Company or one of
its Affiliates.

6.5 Stock Option Exercise. Subject to such terms and conditions as shall be
specified in any Stock Option Agreement, a vested Stock Option may be exercised
in whole or in part at any time during the term thereof by delivery of a written
or transmission of an electronic notice in the form required by the Company,
together with payment of the aggregate exercise price therefor and applicable
withholding taxes. The exercise price of a Stock Option shall be paid in cash or
in such other form of consideration as shall be approved by the Committee, as
expressly set forth in the Stock Option Agreement, and may include, without
limitation, delivery of already owned Shares that have been held by the
Participant, valued at the Fair Market Value of such Shares on the date of
exercise; withholding (either actually or by attestation) of Shares otherwise
issuable under such Stock Option; by payment under a broker-assisted sale and
remittance program acceptable to the Committee; if permitted by the Committee
and applicable law, by delivery of a full recourse promissory note in a
principal amount equal to the exercise price that is being paid thereby and
containing such terms and conditions as shall be approved by the Committee; by a
combination of the methods described above; or by such other lawful method or
means as may be approved by the Committee.

6.6 Additional Rules for ISOs.

(a) Eligibility. An ISO may only be granted to a Participant who is considered
an employee for purposes of Treasury Regulation § 1.421-7(h) with respect to the
Company or any Affiliate that qualifies as a “Subsidiary” with respect to the
Company for purposes of Section 424(f) of the Code.

(b) Annual Limits. No ISO shall be granted to a Participant as a result of which
the aggregate Fair Market Value (determined as of the Date of Grant) of the
Shares of Common Stock with respect to which ISOs under Section 422 of the Code
are exercisable for the first time in any calendar year under the Plan and any
other stock option or stock incentive plans of the Company or any Affiliate,
would exceed $100,000, determined in accordance with Section 422(d) of the Code.
This limitation shall be applied by taking ISOs into account in the order in
which they were granted.

(c) Exercise Price and Term. If an ISO is granted to any 10% Stockholder, the
exercise price may not be less than 110% of the Fair Market Value of a Share of
Common Stock on the date of grant and the term of the ISO may not exceed 5
years.

(d) Termination of Employment. An Award of an ISO may provide that such Stock
Option may be exercised not later than three (3) months following termination of
employment of the Participant with the Company and all Subsidiaries, or not
later than one year following (i) a permanent and total disability within the
meaning of Section 22(e)(3) of the Code, as and to the extent determined by the
Committee to comply with the requirements of Section 422 of the Code, or
(ii) the death of the Participant.

(e) Nontransferability. An ISO shall by its terms be nontransferable other than
by will or by the laws of descent and distribution, or pursuant to a domestic
relations order in settlement of marital property rights; but, to retain its
eligibility for ISO treatment, must be exercised during the lifetime of a
Participant only by such Participant.

(f) Other Terms and Conditions. Any ISO granted hereunder shall contain such
additional terms and conditions, not inconsistent with the terms of the Plan, as
are deemed necessary or desirable by the Committee, which terms, together with
the terms of the Plan, shall be intended and interpreted to cause such ISO to
qualify as an “incentive stock option” under Section 422 of the Code. A Stock
Option Agreement for an ISO may provide that it shall be treated as a
Nonqualified Stock Option to the extent that any of the requirements applicable
to “incentive stock options” under the Code shall not be satisfied.

(g) Disqualifying Dispositions. If Shares acquired by exercise of an ISO are
disposed of within two (2) years following the date of its grant or one (1) year
following the issuance of such Shares to the Participant upon exercise, the
Participant shall, promptly following such disposition, notify the Company in
writing of the date and terms of such disposition and provide such other
information regarding the disposition as the Company may reasonably require.



--------------------------------------------------------------------------------

7. STOCK APPRECIATION RIGHTS

7.1 Grant of Stock Appreciation Rights. A Stock Appreciation Right (or SAR) may
be granted to any employee or Outside Director selected by the Committee. SARs
(i) may be granted on a basis that allows for the exercise of the right by the
Participant or that provides for the automatic payment of the right upon a
specified date or event; and (ii) shall be exercisable or payable at such time
or times and upon conditions as may be approved by the Committee, provided that
the Committee may accelerate the exercisability or payment of any SAR at any
time.

7.2 Freestanding Stock Appreciation Rights. An SAR may be granted without any
related Stock Option and may be subject to such vesting and exercisability
requirements as specified by the Committee in the SAR Award Agreement. Such
vesting and exercisability requirements may be based on the continued service of
the Participant with the Company or an Affiliate for a specified time period (or
periods) or on the attainment of specified performance goals established by the
Committee in its discretion, or both. An SAR will be exercisable or payable at
such time or times as determined by the Committee, provided that the term of an
SAR shall not exceed ten (10) years from its date of grant. The exercise or
“base” price of an SAR granted without any related Stock Option shall be
determined by the Committee in its sole discretion; provided, however, that the
base price per Share of any such freestanding SAR shall not be less than 100
percent of the Fair Market Value of a Share of Common Stock on the date of
grant.

7.3 Tandem Stock Option/Stock Appreciation Rights. An SAR may be granted in
tandem with a Stock Option, either at the time of grant or at any time
thereafter during the term of the Stock Option. A tandem Stock Option/SAR will
entitle the holder to elect, as to all or any portion of the number of Shares
subject to such Stock Option/SAR, to exercise either the Stock Option or SAR,
resulting in the reduction of the corresponding number of Shares of Common Stock
subject to the right so exercised as well as the tandem right not so exercised.
An SAR granted in tandem with a Stock Option hereunder (a) shall have a base
price per share equal to the per share exercise price of the Stock Option,
(b) will be vested and exercisable at the same time or times that the related
Stock Option is vested and exercisable, and (c) will expire or terminate (as the
case may be) no later than the time at which the related Stock Option expires or
terminates.

7.4 Payment of Stock Appreciation Rights. An SAR will entitle the holder, upon
exercise by the holder or other payment thereof by the Company, as applicable,
to receive an amount determined by multiplying: (i) the excess of the Fair
Market Value of a Share of Common Stock on the date of exercise or payment of
the SAR over the base price of such SAR, by (ii) the number of Shares as to
which such SAR is exercised by the holder or is paid by the Company. Subject to
any applicable requirements of Section 409A of the Code, payment of such amount
may be made, as approved by the Committee and set forth in the SAR Agreement, in
Shares valued at their Fair Market Value on the date of exercise or payment, or
in cash or in a combination of Shares and cash, subject to applicable tax
withholding requirements.

8. RESTRICTED STOCK

8.1 Grant, Terms and Conditions of Restricted Stock. The Committee may grant
Restricted Stock at any time and from time to time prior to the termination of
the Plan to employees and Outside Directors selected by the Committee. A
Participant shall have rights as a stockholder with respect to any Shares
subject to a Restricted Stock Award hereunder only to the extent specified in
this Plan or the Restricted Stock Agreement (as the case may be) evidencing such
Award. The grant by the Committee of Restricted Stock shall be evidenced by such
written or electronic notices or communications in such form as may be approved
by the Committee. Awards of Restricted Stock granted pursuant to the Plan need
not be identical but each must contain or be subject to the following terms and
conditions:

(a) Terms and Conditions. Each Restricted Stock Agreement shall contain
provisions regarding (i) the number of Shares subject to such Award or a formula
for determining such, (ii) the purchase price (if any) of those Shares, and the
methods by which payment of any purchase price may be paid, (iii) the
satisfaction or achievement of conditions, including but not limited to, but
subject to Section 8.1(c) below, any period of service or achievement of
performance goals that shall determine the number of Shares that are granted,
issued, retainable and/or vested, (iv) such terms and conditions on the grant,
issuance, vesting and/or forfeiture of the Shares subject to such Award as may
be determined by the Committee, (v) restrictions on the transferability of the
Shares, and (vi) such additional terms and conditions, all as may be determined
by the Committee, in each case not inconsistent with this Plan.

(b) Purchase Price. Subject to the requirements of applicable law, the Committee
shall determine the price, if any, at which Shares of Restricted Stock may be
purchased by or awarded to a Participant, which may vary from time to time and
among Participants and which may be below the Fair Market Value of such Shares
at the date of grant or issuance, or that no price shall be payable for such
Shares that have become vested.

(c) Vesting. Except as may otherwise be provided in Section 11.2 of the Plan:

(i) Vesting Based on Continuous Service. A Restricted Stock Award may provide
that the Award shall vest (or that the restrictions to which the Award is
subject may lapse) in one or more installments based on the period of time that
the Participant remains in the Continuous Service of the Company or an
Affiliate; provided, however, that no such Restricted Stock for which vesting is
based solely on the period of the Participant’s



--------------------------------------------------------------------------------

Continuous Service (a “Time-Based Award”) shall become 100% vested sooner than
(x) the completion of three (3) years of continuous service, measured from its
grant date, in the case of such an Award to any officer or employee or (y) one
(1) year of continuous service, measured from its grant date, in the case of
such an Award to any Outside Director.

(ii) Performance-Based Vesting. A Restricted Stock Award may provide that the
Award shall vest (or that the restrictions to which the Award is subject may
lapse) on the achievement, in whole or in part, of performance goals with
respect to specified Performance Criteria (as set forth in Section 9 hereof), in
which event the minimum vesting period of such an Award shall be no less than
one (1) year from its grant date.

(iii) Time and Performance Based Awards. If a Performance-Based Award also
provides that, notwithstanding a failure to achieve in full any of the specified
performance goals, the Award may still become fully vested on the basis of the
duration of the Participant’s Continuous Service, then, the Award may provide
for a vesting period of not less than one (1) year if and to the extent the
specified performance goal or goals are achieved, but also shall provide that
the applicable vesting period based on the duration of Continuous Service shall
not be less than three (3) years in the case of an officer or employee or one
(1) year in the case of an Outside Director.

(iv) Effect of Termination of Continuous Service or Failure to Achieve
Performance Goals. A Restricted Stock Award shall provide, in the case of a
Time-Based Award, that if the Participant’s Continuous Service terminates prior
to the time that the Restricted Stock Award has become fully vested, or, in the
case of a Performance-Based Award, if any performance goal required to be
achieved as a condition of vesting is not fully achieved, then, the Shares of
Common Stock subject to that Award that fail to vest as a result thereof may, at
the Company’s election, be repurchased, in whole or in part, by the Company at a
repurchase price set forth in the applicable Award Agreement, but not less than
the purchase price paid by the Participant, provided, however, that if the
Participant was not required to pay any purchase price for the Shares of Common
Stock subject to the Restricted Stock Award, then, the Award Agreement may
provide that, upon a failure of the vesting requirement or requirements to be
satisfied, the unvested Shares of Restricted Stock shall be cancelled or
transferred to the Company, without the payment by the Company of any purchase
price therefor.

(d) Restrictions on Transferability. Shares granted under any Restricted Stock
Award shall be subject to transfer restrictions that prohibit the sale or other
transfer, the assignment, pledge or encumbrance of any of the Shares until all
applicable restrictions are removed or have expired and any applicable
conditions have been satisfied as provided in the Award Agreement, unless
otherwise allowed by the Committee. The Committee may provide, in any Award
Agreement for the grant of any Restricted Stock, that the certificates
representing the Shares awarded thereby (i) bear a legend making appropriate
reference to the transfer restrictions imposed on the Shares, and/or (ii) shall
remain in the physical custody of the Company or an escrow holder approved by
the Committee until all restrictions are removed or have expired or the Shares
subject to Restricted Stock Award have become vested.

(e) For purposes of this Plan, “Continuous Service” means (i) employment of a
Participant by either the Company or any Affiliate thereof which is
uninterrupted except for vacations, illness (other than permanent disability, as
defined in Section 22(e)(3) of the Code), or leaves of absence which are
approved in writing by the Company or any such Affiliate (as applicable), or
(ii) service as a member of the Board of Directors of the Company or any
Subsidiary until the Participant resigns, is removed from office, or his or her
term of office expires and he or she is not reelected to the Board.
Notwithstanding the foregoing, if the Participant’s position with the Company or
any Affiliate terminates or ceases, but the Participant holds, or obtains within
the succeeding fifteen (15) days, another position with the Company or any
Affiliate, either as an employee or director thereof, the Participant’s
Continuous Service shall not be deemed to have terminated or ceased and any
Award granted to such Participant shall not be affected by, and the related
Award Agreement shall remain in full force and effect notwithstanding, such
change in position.

9. QUALIFIED PERFORMANCE-BASED AWARDS

9.1 The Committee may designate Awards that are granted under this Plan as
Qualified Performance-Based Awards. If the Committee, in its discretion, decides
to grant a Qualified Performance-Based Award to a Participant, the provisions of
this Section 9 shall control over any contrary provision contained in this Plan
and the Award Agreement shall contain such terms, provisions, conditions and
restrictions as may be necessary to comply with the Qualified Performance-Based
Compensation requirements of Section 162(m) of the Code; provided, however,
nothing herein shall preclude the Committee, in its discretion, from granting
Awards under this Plan that are based on Performance Criteria or performance
goals that do not satisfy the requirements of this Section 9.



--------------------------------------------------------------------------------

9.2 Performance Criteria.

(a) For purposes of this Plan, the term “Performance Criteria” shall mean any
one or more of the following performance criteria, either individually,
alternatively or in any combination, applied to the Company or any Affiliate as
a whole or to any business unit of the Company or any Affiliate, either
individually, alternatively or in any combination, or to any Participant, and
measured either annually or cumulatively over a period of years, on an absolute
basis or relative to a pre-established target, to previous years’ results or to
a designated comparison group, in each case as specified by the Committee in the
Award: (i) interest income or interest income growth, (ii) net interest income
or net interest income growth, (iii) net interest margin or net interest margin
improvements, (iv) non-interest income or non-interest income growth,
(v) reductions in non-interest expense or improvement in the Company’s
efficiency ratio, (vi) reductions in non-accrual loans or other problem assets,
(vii) earnings before income taxes, (viii) net income, (ix) per share earnings,
(x) increases in core deposits, either in absolute dollars or as a percentage of
total deposits, or both, (xi) return on average equity, (xii) total shareholder
return, (xiii) share price performance, (xiii) return on average assets or on
specified categories of assets, (xiv) comparisons of selected Company
performance metrics, including any of the metrics set forth in the preceding
clauses, to the comparable metrics of a selected peer group of banking
institutions or a stock index, (xv) customer satisfaction, or
(xvi) individualized business or performance objectives established for the
Participant, or (xvii) any combination of the foregoing. The Committee may
determine performance goals in respect of the performance of the Company, any of
its subsidiaries or affiliates, or any business unit thereof, either
individually, alternatively or in any combination.

(b) The Committee may appropriately adjust any evaluation of performance under
any Performance Criteria to exclude any of the following events that may occur
during a performance period: (i) asset write- downs, (ii) litigation or
judgments or settlements, (iii) the effect of changes in or provisions under tax
law, accounting principles or other such laws or provisions affecting reported
results, (iv) accruals for reorganization and restructuring programs and (v) any
extraordinary non-recurring items as described in Accounting Principles Board
Opinion No. 30 (as amended) and/or in management’s discussion and analysis of
financial condition and results of operations appearing in the Company’s annual
report to shareholders for the applicable year. Notwithstanding satisfaction or
any completion of any Performance Criteria, to the extent specified at the time
of grant of an Award, the number of Shares, Stock Options, SARs, Shares of
Restricted Stock or other benefits granted, issued, retainable and/or vested
under an Award on account of satisfaction of such Performance Criteria may be
reduced by the Committee on the basis of such further considerations as the
Committee in its sole discretion shall determine.

10. OTHER PROVISIONS APPLICABLE TO AWARDS

10.1 Transferability.

(a) No Award granted under this Plan, nor any interest in such Award, may be
sold, assigned, conveyed, gifted, pledged, hypothecated or otherwise transferred
in any manner, other than by will or the laws of descent and distribution or
pursuant to a domestic relations order in settlement of marital property rights.
Notwithstanding the foregoing, the Committee may grant an Award or amend an
outstanding Award to provide that the Award is transferable or assignable in the
case of a transfer without the payment of any consideration, to any “family
member” as such term is defined in Section 1(a)(5) of the General Instructions
to Form S-8 under the Securities Act, and in any transfer described in clause
(ii) of Section 1(a)(5) of the General Instructions to Form S-8 under the
Securities Act, provided that following any such transfer or assignment the
Award will remain subject to substantially the same terms applicable to the
Award while held by the Participant to whom it was granted, as modified as the
Committee shall determine appropriate, and as a condition to such transfer the
transferee shall execute an agreement agreeing to be bound by such terms.
Notwithstanding the foregoing, however, an ISO may be transferred or assigned
only to the extent consistent with Section 422 of the Code and in no event shall
any Permitted Transferee of any Participant be entitled to transfer the Award in
whole or in part. Any purported assignment, transfer or encumbrance that does
not qualify under this Section 10.1 shall be void and unenforceable against the
Company.

(b) Notwithstanding any provisions in this Plan to the contrary, the Committee
may provide in the terms of an Award Agreement that the Participant shall have
the right to designate a beneficiary or beneficiaries who shall be entitled to
any rights, payments or other benefits specified under an Award following the
Participant’s death. During the lifetime of a Participant, an Award shall be
exercised only by such Participant or such Participant’s guardian or legal
representative. In the event of a Participant’s death, an Award may, to the
extent permitted by the Award Agreement, be exercised by the Participant’s
beneficiary as designated by the Participant in the manner prescribed by the
Committee or, in the absence of an authorized beneficiary designation, by the
legatee of such Award under the Participant’s will or by the Participant’s
estate in accordance with the Participant’s will or the laws of descent and
distribution, in each case in the same manner and to the same extent that such
Award was exercisable by the Participant on the date of the Participant’s death.



--------------------------------------------------------------------------------

10.2 Dividends. Unless otherwise provided by the Committee, no adjustment shall
be made in Shares issuable under Awards on account of cash dividends that may be
paid or other rights that may be issued to the holders of Shares. However, no
dividends or dividend equivalent amounts shall be paid to any Participant with
respect to Shares subject to any Award that have not vested or been issued or
that are subject to any restrictions or conditions on the record date for any
dividends or dividend equivalent amounts.

10.3 Documents Evidencing Awards. The Committee shall, subject to applicable
law, determine the date an Award is deemed to be granted. The Committee or,
except to the extent prohibited under applicable law, its delegate(s), may
establish the terms of agreements or other documents evidencing Awards under
this Plan and may, but need not, require as a condition to the effectiveness of
any such agreement or document that it shall be executed by the Participant,
including by electronic signature or other electronic indication of acceptance,
and that such Participant agree to such further terms and conditions as
specified in such agreement or document. The grant of an Award under this Plan
shall not confer any rights upon the Participant holding such Award other than
such terms, and subject to such conditions, as are specified in this Plan as
being applicable to such type of Award (or to all Awards) or as are expressly
set forth in the agreement or other document evidencing such Award.

10.4 Additional Restrictions on Awards. Either at the time an Award is granted
or by subsequent action, the Committee may, but need not, impose such
restrictions, conditions or limitations as it determines appropriate as to the
timing and manner of any resales by a Participant or other subsequent transfers
by a Participant of any Shares of Common Stock issued under an Award, including
without limitation (a) restrictions under an insider trading policy,
(b) restrictions designed to delay and/or coordinate the timing and manner of
sales by the Participant or Participants, and (c) restrictions as to the use of
a specified brokerage firm for receipt, resales or other transfers of such
Shares.

10.5 Affiliate Awards. In the case of a grant of an Award to any Participant who
is an employee of an Affiliate, such grant may, if the Committee so directs, be
implemented by the Company’s issuance of any Shares subject to such Award to the
Affiliate, for such lawful consideration as the Committee may determine, upon
the condition or understanding that the Affiliate will transfer those Shares to
the Participant in accordance with the terms of the Award specified by the
Committee pursuant to the provisions of the Plan. Notwithstanding any other
provision hereof, such Award may be issued by and in the name of the Affiliate
and shall be deemed granted on such date as the Committee shall determine.

10.6 Awards subject to Code Section 409A. Any Award that constitutes, or
provides for, a deferral of compensation and that is subject to Section 409A of
the Code shall satisfy the requirements of Section 409A of the Code, to the
extent applicable as determined by the Committee. The Award Agreement with
respect to any such Award shall incorporate the terms and conditions required by
Section 409A of the Code. If any deferral of compensation is to be permitted in
connection with any Award, the Committee shall establish rules and procedures
relating to such deferral in a manner intended to comply with the requirements
of Section 409A of the Code, including, without limitation, the time when an
election to defer may be made, the time period of the deferral and the events
that would result in payment of the deferred amount, the interest or other
earnings attributable to the deferral and the method of funding, if any,
attributable to the deferred amount.

11. CHANGES IN CAPITAL STRUCTURE AND CHANGES OF CONTROL

11.1 Adjustments For Changes in Capital Structure. In order to preserve, as
nearly as practical, but not to increase, the benefits to Participants under
this Plan, if there shall occur any change with respect to the outstanding
Shares of the Company’s Common Stock by reason of any recapitalization,
reclassification, stock dividend, extraordinary dividend, stock split, reverse
stock split or other distribution with respect to the Shares of Common Stock, or
any merger, reorganization, consolidation, combination, spin-off or other
similar corporate change that does not constitute a Change of Control, or any
other change affecting the Common Stock, the Committee shall cause an adjustment
to be made in (i) the maximum number and kind of Shares provided in Section 4.1
and Section 4.2 hereof, (ii) the number and kind of Shares of Common Stock,
units, or other rights subject to then outstanding Awards, (iii) the exercise or
base price for each Share or unit or other right subject to then outstanding
Awards, and (iv) any other terms of an Award that are affected by the event.
Notwithstanding the foregoing, in the case of Incentive Stock Options, any such
adjustments shall, to the extent practicable, be made in a manner consistent
with the requirements of Section 424(a) of the Code and any adjustment affecting
an Award intended as Performance-Based Compensation shall be made consistent
with the requirements of Section 162(m) of the Code.



--------------------------------------------------------------------------------

11.2 Change of Control Transactions. In order to preserve, as nearly as
practical, but not to increase, the benefits to Participants under this Plan, in
the event of a Change of Control of the Company:

(a) The Committee shall have the discretion to provide, in any or all Award
Agreements, such terms and conditions as it deems appropriate with respect to
(i) the vesting of such Award in the event of a Change of Control, and (ii) the
assumption of such Award or the exchange therefor of comparable securities under
another incentive program in the event of a Change of Control. In addition, the
aforementioned terms and conditions may vary from Award Agreement to Award
Agreement as the Committee deems appropriate.

(b) Whether or not the terms of an outstanding Option Agreement provide for
acceleration of vesting in the event of a Change of Control, or to the extent
that an Option is vested and not yet exercised, the Committee in its discretion
may provide, in connection with the Change of Control transaction, for the
purchase or exchange of any or each Option for an amount of cash or other
property having a value equal to the difference (or “spread”) between: (x) the
value of the cash or other property that the Participant would have received
pursuant to the Change of Control transaction in exchange for the Shares
issuable upon exercise of the Option had the Option been exercised immediately
prior to the Change of Control, and (y) the Exercise Price of the Option.

(c) Whether or not the terms of an outstanding SAR provide for acceleration of
vesting in the event of a Change in Control, or to the extent that an SAR is
vested and not yet exercised, the Committee in its discretion may provide, in
connection with the Change in Control transaction, for the purchase or exchange
of any or each SAR for an amount of cash or other property having a value equal
to the value of the cash or other property that the Participant would have
received pursuant to the Change in Control transaction in exchange for the
Shares issuable upon exercise of the SAR had the SAR been exercised immediately
prior to the Change in Control.

(d) Notwithstanding anything to the contrary that may be contained elsewhere in
this Section 11.2, the Committee shall have the power and authority, in its sole
discretion, to accelerate the vesting of any or all of the Options and SARs
and/or the lapse of the restrictions on any or all of the Restricted Stock, even
if the surviving entity in a Change of Control transaction agrees to assume the
Options and SARs outstanding under this Plan, or issue Substitute Options or
Restricted Stock or new equity incentives for the then outstanding Options, SARs
or Restricted Stock. Additionally, the terms and conditions relating to the
vesting of Options and SARs and the lapse of restrictions on Restricted Stock in
the event of the consummation of a Change of Control may vary from Award
Agreement to Award Agreement, as the Committee, in its discretion, deems
appropriate.

(e) All outstanding Options and SARs shall terminate and cease to be exercisable
upon the consummation of a Change of Control, except to the extent that, with
the consent of the Company, the Options or SARs are assumed by the successor
entity (or parent thereof) pursuant to the terms of the Change of Control
transaction.

(f) If the Company enters into a definitive agreement that provides for the
consummation of a Change of Control, the Committee shall cause written notice of
such proposed Change of Control transaction to be given to Participants not less
than fifteen (15) days prior to the anticipated effective date of the proposed
Change of Control transaction; provided, however, that any delay in giving or
any failure to give such notice shall not affect the validity of nor shall it
entitle any Participant to obtain a delay or postponement in the consummation of
the Change of Control transaction.

(g) Notwithstanding anything to the contrary that may be contained elsewhere in
this Section 11.2 or elsewhere in this Plan, if pursuant to any of the above
provisions of this Section 11.2 above, an acceleration of the vesting of any
Options or SARS or the lapse of restrictions on any Restricted Stock occurs or
is deemed to have occurred immediately prior to the consummation of a Change of
Control, but the Change of Control transaction is terminated or abandoned, for
any reason whatsoever, before consummation thereof, then such acceleration of
vesting and lapse of restrictions shall be deemed to have not occurred and the
vesting schedule for the Options and SARs and the schedule or conditions for
lapse of restrictions on Restricted Stock, as in effect prior to such
acceleration, shall be reinstated to the same extent as if no definitive
agreement providing for such Change of Control Transaction had ever been entered
into by the Company.



--------------------------------------------------------------------------------

11.3 Company or Stockholder Actions Affecting the Capital Structure of the
Company. Notwithstanding anything to the contrary that may be contained
elsewhere in this Plan, the existence of outstanding Awards shall not affect in
any way the right or power of the Company or its shareholders to make or
authorize any or all adjustments, recapitalizations, reorganizations, exchanges,
or other changes in the Company’s capital structure or its business, or any
merger or consolidation of the Company or any issuance of Shares or other
securities or subscription rights thereto, or any issuance of bonds, debentures,
preferred or prior preference stock ahead of or affecting the Common Stock or
other securities of the Company or the rights thereof, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise. Further, except as expressly provided herein or
as may be provided by the Committee, (i) the issuance by the Company of Shares,
or any class of securities convertible into Shares, for cash, property, labor or
services, upon direct sale, upon the exercise of rights or warrants to subscribe
therefor, or upon conversion of Shares or obligations of the Company convertible
into such Shares or other securities, (ii) the payment of a dividend in cash or
property other than Shares, or (iii) the occurrence of any similar transaction,
and in any case whether or not for fair value, shall not affect, and no
adjustment by reason thereof shall be made with respect to, the number of Shares
of Common Stock that are subject to Stock Options or other Awards theretofore
granted under this Plan or the purchase price per Share of such Common Stock,
unless the Committee shall determine, in its sole discretion, that an adjustment
is necessary or appropriate.

12. LISTING OR QUALIFICATION OF COMMON STOCK

In the event that the Committee determines in its discretion that the listing or
qualification of the Shares of Common Stock available for issuance under the
Plan on any securities exchange or quotation or trading system or under any
applicable law or governmental regulation is necessary as a condition to the
issuance of such Shares, then, a Stock Option or SAR may not be exercised in
whole or in part and a Restricted Stock Award shall not vest or be settled
unless such listing, qualification, consent or approval has been unconditionally
obtained.

13. EFFECTIVE DATE, AMENDMENT AND TERMINATION OF THE PLAN

13.1 Effective Date. This Plan was approved by the Board of Directors on
April 13, 2010 and shall become effective immediately following approval of the
Plan by the affirmative vote of the holders of a majority of the shares of stock
that are entitled to vote and are voted on the proposal to approve this Plan.
Such approval by the shareholders was obtained and, accordingly, the Plan became
effective on May 25, 2010.

13.2 Amendments. The Board may amend, alter or discontinue the Plan and, to the
extent permitted by this Plan, the Board or the Committee may amend any Award
Agreement or other document evidencing an Award made under this Plan, provided,
however, that the Company shall submit for shareholder approval any amendment
(other than an amendment pursuant to the adjustment provisions of Section 11)
required to be submitted for stockholder approval by NASDAQ or that otherwise
would:

 

  (a) Increase the maximum number of Shares for which Awards may be granted
under this Plan;

 

  (b) Reduce the price at which Stock Options may be granted below the price
provided for in Section 6.2;

 

  (c) Reduce the exercise price of any outstanding Stock Options;

 

  (d) Extend the term of this Plan;

 

  (e) Change the class of persons eligible to be Participants; or

 

  (f) Increase the limits in Section 4.

In addition, no such amendment or alteration shall be made which would impair
the rights of any Participant, without such Participant’s consent, under any
Award theretofore granted, provided, however, that no such consent shall be
required with respect to any amendment or alteration if the Committee determines
in its sole discretion that such amendment or alteration either (i) is required
or advisable in order for the Company, the Plan or the Award to satisfy or
conform to any law or regulation or to meet the requirements of any accounting
standard, or (ii) is not reasonably likely to significantly diminish the
benefits provided under such Award, or that any such diminishment has been
adequately compensated.

13.3 Termination Date. This Plan shall remain available for the grant of Awards
until April 10, 2020, which is ten (10) years following the date the Plan was
approved by the Board of Directors, or such earlier date as the Board of
Directors may determine (the “Termination Date”). The termination of the
Committee’s authority to grant Awards under the Plan will not affect the
continued operation of the terms of the Plan or the Company’s or Participants’
rights and obligations with respect to Awards granted on or prior to such
Termination Date, which Awards shall continue in effect beyond the Termination
Date in accordance with their terms and the terms and provisions of this Plan.



--------------------------------------------------------------------------------

14. GENERAL PROVISIONS

14.1 Employment or Service. This Plan is strictly a voluntary undertaking on the
part of the Company and shall not constitute a contract between the Company and
any Participant or to be consideration for, or an inducement to, or a condition
of, the employment or engagement of any Participant by the Company. Nothing in
the Plan, in the grant of any Award or in any Award Agreement shall confer upon
any Participant any right to continue in the employment or service of the
Company or any of its Affiliates, or interfere in any way with the right of the
Company or any of its Affiliates at any time to terminate the Participant’s
employment or other service relationship with the Company or any Affiliate for
any reason or no reason.

14.2 Securities Laws. No Shares of Common Stock will be issued or transferred
pursuant to an Award unless and until all then applicable requirements imposed
by Federal and state securities and other laws, rules and regulations and by any
regulatory agencies having jurisdiction, and by any exchanges upon which the
Shares of Common Stock may be listed, have been fully met. As a condition
precedent to the issuance of Shares pursuant to the grant or exercise of an
Award, the Company may require the Participant to take any reasonable action to
meet such requirements. The Committee may impose such conditions on any Shares
issuable under the Plan as it may deem advisable, including, without limitation,
restrictions under the Securities Act, under the requirements of any exchange
upon which Shares of the same class are then listed, and under any blue sky or
other securities laws applicable to such Shares. The Committee may also require
the Participant to represent and warrant at the time of issuance or transfer
that the Shares are being acquired only for investment purposes and only for the
account of such Participant and without any current intention to sell or
distribute such Shares.

14.3 Unfunded Plan. The adoption of the Plan and any reservation of Shares or
cash amounts by the Company to discharge its obligations hereunder shall not be
deemed to create a trust or other funded arrangement nor shall the Company or
the Committee be deemed to be a trustee of Shares or cash to be awarded under
the Plan. Although bookkeeping accounts may be established with respect to
Participants who are granted Awards under this Plan, any such accounts will be
used merely as a bookkeeping convenience. The Company shall not be required to
segregate any assets which may at any time be represented by Awards, nor shall
this Plan be construed as providing for such segregation and, except upon the
issuance of Shares pursuant to an Award, any rights of a Participant under the
Plan shall be those of a general unsecured creditor of the Company, and neither
a Participant nor the Participant’s Permitted Transferees or estate shall have
any other interest in any assets of the Company by virtue of the Plan.
Notwithstanding the foregoing, in order to discharge its obligations under the
Plan the Company shall have the right to implement or set aside funds in a
grantor trust, subject to the claims of the Company’s creditors or otherwise.

14.4 Other Compensation and Benefit Plans. The adoption of the Plan shall not
affect any other Share incentive or other compensation plans in effect for the
Company or any Affiliate, nor shall the Plan preclude the Company from
establishing any other forms of Share or equity incentive or other compensation
or benefit program for employees or directors of the Company or any Affiliate.
The amount of any compensation deemed to be received by a Participant pursuant
to an Award hereunder shall not constitute includable compensation for purposes
of determining the amount of benefits to which a Participant is entitled under
any other compensation or benefit plan or program of the Company or an
Affiliate, including, without limitation, under any pension or severance
benefits plan, except to the extent specifically provided to the contrary
elsewhere in this Plan or by the terms of any other such plan.

14.5 Liability of the Company. The Company shall not be liable to any
Participant or any other persons as to: (a) the non-issuance or sale of Shares
as to which the Company has been unable to obtain from any regulatory body
having jurisdiction the authority deemed by the Company’s counsel to be
necessary to the lawful issuance and sale of any such Shares hereunder; and
(b) any tax consequence expected, but not realized, by any Participant or any
other person due to the receipt, exercise or settlement of any Stock Option or
other Award granted under this Plan.

14.6 Plan Binding on Transferees. The Plan shall be binding upon the Company,
its transferees and assigns, and each Participant, each Participant’s executors,
administrators and Permitted Transferees and beneficiaries.

14.7 Foreign Jurisdictions. The Committee may adopt, amend and terminate such
arrangements and grant such Awards, not inconsistent with the intent of the
Plan, as it may deem necessary or desirable to comply with any tax, securities,
regulatory or other laws of other jurisdictions with respect to Awards that may
be subject to such laws. The terms and conditions of such Awards may vary from
the terms and conditions that would otherwise be required by the Plan solely to
the extent the Committee deems necessary for such purpose. Moreover, the Board
may approve such supplements to or amendments, restatements or alternative
versions of the Plan, not inconsistent with the intent of the Plan, as it may
consider necessary or appropriate for such purposes, without thereby affecting
the terms of the Plan as in effect for any other purpose.



--------------------------------------------------------------------------------

14.8 Substitute Awards in Corporate Transactions. Nothing contained in the Plan
shall be construed to limit the right of the Committee to grant Awards under the
Plan in connection with the acquisition, whether by purchase, merger,
consolidation or other corporate transaction, of the business or assets of any
corporation or other entity. Without limiting the foregoing, the Committee may
grant Awards under the Plan to an employee or director of another corporation
who becomes eligible, in accordance with the terms of this Plan, to receive
Awards hereunder by reason of any such corporate transaction in substitution for
awards previously granted by such corporation or entity to such person. The
terms and conditions of the substitute Awards may vary from the terms and
conditions that would otherwise be required by the Plan solely to the extent the
Committee deems necessary for such purpose.

14.9 Governing Law. This Plan and any agreements or other documents hereunder
shall be interpreted and construed in accordance with the laws of the State of
California and applicable federal law. The Committee may provide that any
dispute as to any Award shall be presented and determined in such forum as the
Committee may specify, including through binding arbitration. Any reference in
this Plan or in the agreement or other document evidencing any Award to a
provision of law or to a rule or regulation shall be deemed to include any
successor law, rule or regulation of similar effect or applicability.

14.10 Severability. If any provision of the Plan or any Award Agreement shall be
determined to be illegal or unenforceable by any court of law in any
jurisdiction, the remaining provisions hereof and thereof shall be severable and
enforceable in accordance with their terms, and all provisions shall remain
enforceable in any other jurisdiction.

14.11 Headings and References to this Plan. The Section, subsection and
paragraph headings in this Plan are for convenience of reference only and shall
not affect the interpretation, construction or application of the provisions of
this Plan. Unless the context indicates otherwise, the terms “herein”, “hereof”,
“hereinafter”, “hereto” and “hereunder” and similar terms shall refer to this
Plan as a whole and not to the specific Section, paragraph or clause where such
term may appear.

14.12 No Other Understandings. This Plan supersedes any prior understandings or
agreements (written or oral) that may be asserted to exist between the Company
or any of its Affiliates, on the one hand, and any other person, including any
person that may be eligible to be or become a Participant under this Plan, on
the other hand, relating in any way to the Plan or the grant of any Awards
pursuant to the Plan.